DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment to the specification filed on 4/20/2021 has been entered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 29 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamada et al. US PGPub. 2009/0166657 of record. by injection casting or injection molding ([0142 and 0159]),  	wherein, in an injection mold (in a mold with desired shape (compression molding, transfer molding, [0142]), the at least one sealing structure (1020) seals the at least one contact area (1030C) against a material of the mold body (1060) so that the at least one contact area (1030C) remains free of the mold body (1060) (see fig. 10E and examiner’s fig. 1) (Yamada et al., fig. 10A-10E).
Response to Arguments
 	Applicant’s arguments, see pages 6-7, filed on 4/20/2021, with respect to the rejection of claims 15-28 have been fully considered and are persuasive. The rejection of claims 15-28 has been withdrawn. 
 	However, applicant’s arguments with respect to claim 29 has been considered but is not persuasive. 	Specifically, applicants argue that “Claim 29 also recites that the sealing structure completely surrounds at least one contact area when viewed from above. As noted above in connection with Claim 25, the conductor wiring 1030c does not represent such a contact area as it is not suited for electrical connection (cf. para. [0088] of Yamada). The Applicant, therefore, respectfully submits that Yamada fails to explicitly or implicitly disclose the subject matter of Claim 29.” 	However, claim 29 does not explicitly recite that the contact area needs to be suitable for external connection. Claim 15 has such limitation, but claim 29 does not. Therefore, since the contact area 1030C (considered as contact area because even as a cathode/anode mark, it is made of the same material as that of the other conductive wirings 1030A and 1030B that serve as electrodes, [0088]) is capable of serving as a contact based on its conductive material property, it is interpreted as a contact area.   	Although the claims are interpreted in light of the specification, limitation from the specification are not read into the claim. Furthermore, it is proper to use the specification to interpret what the applicant meant by a word or phrase recited in the claim. However, it is not proper to read the limitations appearing in the specification into the claim when these limitations are not recited in the claim. See MPEP2145 (VI). 	Claim 29 must positively recite that the contact area being completely surrounded by the sealing structure is for external electrical contacting in order for the argument to be persuasive and overcome the current grounds of rejection.
 	                                 Allowable Subject Matter
Claims 15-28 are allowed.
 	The following is an examiner’s statement of reasons for allowance: the prior arts of record taken alone or in combination neither anticipates nor renders obvious 	a method of producing an optoelectronic semiconductor component comprising “applying at least one sealing structure to at least one of the electrical conductor structures so that the sealing structure completely surrounds at least one contact area when viewed from the top” in combination with “producing a mold body directly at the at least one semiconductor chip and directly at the at least one sealing structure by injection casting or injection molding” and “the contact area comprises at least two of the electrical contact surfaces that are configured for external electrical contacting of the finished semiconductor component” as recited in claim 15. 	Claims 16-28 are also allowed for further limiting and depending upon allowed claim 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291.  The examiner can normally be reached on M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NDUKA E OJEH/Primary Examiner, Art Unit 2892